UNITED STATES NAVY-MARINE CORPS
                 COURT OF CRIMINAL APPEALS
                      WASHINGTON, D.C.

                               Before
          J.R. MCFARLANE, K.M. MCDONALD, S.A DOMINGUEZ
                      Appellate Military Judges

                      UNITED STATES OF AMERICA

                                     v.

                     BRIAN M. HATCH
 INFORMATION SYSTEMS TECHNICIAN FIRST CLASS (E -6), U.S. NAVY

                          NMCCA 201400011
                      GENERAL COURT-MARTIAL

Sentence Adjudged: 25 September 2013.
Military Judge: CAPT Robert Blazewick, JAGC, USN.
Convening Authority: Commander, Navy Region Southeast,
Naval Air Station, Jacksonville, FL.
Staff Judge Advocate's Recommendation: CDR N.O. Evans,
JAGC, USN.
For Appellant: CAPT Stephen White, JAGC, USN.
For Appellee: CDR Mary Grace McAlevy, JAGC, USN; Maj Crista
Kraics, USMC.

                              22 July 2014

     ---------------------------------------------------
                     OPINION OF THE COURT
     ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:

     A military judge sitting as a general court-martial
convicted the appellant, in accordance with his pleas, of one
specification of possession of child pornography, in violation
of Articles 134 of the Uniform Code of Military Justice, 10
U.S.C. § 934. The military judge sentenced the appellant to
reduction to pay grade E-3, confinement for 18 months, and a
dishonorable discharge. The convening authority (CA) approved
the sentence as adjudged.

     On appeal, the appellate argues that his sentence is
inappropriately severe in light of his military service and the
facts of his case. We disagree. After careful consideration of
the appellant's assignment of error, the record of trial, and
the pleadings of the parties, we conclude that the findings and
sentence are correct in law and fact, and that no error
materially prejudicial to the substantial rights of the
appellant was committed. Arts. 59(a) and 66(c), UCMJ.

     We review sentence appropriateness de novo. United States
v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006). We engage in a review
that gives “‘individualized consideration’ of the particular
accused ‘on the basis of the nature and seriousness of the
offense and the character of the offender.’” United States v.
Snelling, 14 M.J. 267, 268 (C.M.A. 1982) (quoting United States
v. Mamaluy, 27 C.M.R. 176, 180-81 (C.M.A. 1959)).

     Turning to the facts of this case, we conclude that the
appellant’s sentence is appropriate under the circumstances.
Using peer-to-peer file sharing websites, the appellant
downloaded pornography he knew, based upon the file names, would
likely depict minors engaged in sexually explicit conduct.
These images, which included a number of videos, depicted young
children engaging in sexual acts with other children and adults.
The National Center for Missing and Exploited Children
determined that five of the images, and 13 of the videos,
depicted known child sexual exploitation victims. Moreover, the
appellant admitted to possessing child pornography from January
of 2005 until his computers were seized in February of 2011.

     We have given due consideration to the appellant’s record
of service and the nature of his offense, and conclude that the
approved sentence is appropriate under the circumstances. To
grant relief at this point would be engaging in clemency, a
prerogative reserved for the CA, and we decline to do so.
United States v. Healy, 26 M.J. 394, 395-96 (C.M.A. 1988).




                                2
     The findings and the sentence as approved by the CA are
affirmed.

                                For the Court




                                R.H. TROIDL
                                Clerk of Court




                               3